IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 99-60744
                            Summary Calendar



                      UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

                                   versus

         ARMAND DWIGHT WILLIAMS, also known as Armoand Dwight
            Williams, also known as Manuel Dwight Williams,

                                              Defendant-Appellant.


                          - - - - - - - - - -
             Appeal from the United States District Court
               for the Southern District of Mississippi
                        USDC No. 4:99-CR-2-1-WS
                          - - - - - - - - - -
                            November 10, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Armand Dwight Williams appeals his conviction of sexual abuse,

in violation of 18 U.S.C. § 2242(2)(A).       Williams, a member of the

Choctaw Indian tribe, had been accused of engaging in sexual

intercourse with an adult Choctaw female, whom he knew at the time

to be “incapable of appraising the nature of the conduct.”

     Williams    contends   that   the   evidence   was   insufficient   to

support his conviction, in that the conviction depended on the

victim’s testimony that she had been asleep throughout Williams’

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-60744
                                 -2-

actions of taking off her shorts and initiating sexual intercourse

with her.      Because Williams failed to move for a judgment of

acquittal at the close of the evidence, this court reviews the

sufficiency of the evidence only for plain error, meaning that the

conviction will be reversed only to avoid a “manifest miscarriage

of justice.”    See United States v. Parker, 133 F.3d 322, 328 (5th

Cir.), cert. denied, 523 U.S. 1142 (1998).    Because the evidence

was sufficient to authorize the jury to determine that the victim

testified truthfully when she maintained that she had been sleeping

when she awoke to realize that Williams was sexually penetrating

her, no manifest miscarriage of justice is apparent.

     The conviction and sentence are AFFIRMED.